KENISTON, C. J.
This is an action of contract to recover on a promissory note signed by both defendants. The answer is general denial, payment and denial of signatures. The dnly question raised by the report is whether the defendants were properly defaulted for failure to comply with an order of the court to further answer certain interrogatories.
Identical interrogatories were propounded to each defendant and each defendant filed separate answer's thereto. Thereafter the plaintiff filed motions to each defendant for further answers to fourteen of the interrogatories. Reference to the docket entries and records of the case (Kolda v. National-Ben Franklin Fire Insurance Company, 290 Mass. 182, 184) disclose that after notice to the defendants and hearing on the motion, each one of the defendants was ordered to further answer the fourteen interrogatories within ten days. At this hearing no objection appears to have been raised as to the propriety of the interrogatories to which further answers were ordered, nor was any objection raised as to thé court’s order to the defendants to make such further answers, and no claim of report to either the propriety of the inter-' rogatories or the order for further answers was claimed. Therefore no question as to these matters is now raised by this report.
After the further answers were filed by both defendants the plaintiffs filed a motion that both defendants be defaulted for failure to comply with the order of the court relative to' further answers.
Due notice of a hearing upon this motion to default the defendants for such failure to. comply with the order of the' court to file proper further answers was given and after hearing upon the motion the defendants were defaulted.
William Lender, attorney for plaintiff.
Edward B. Goldberg, attorney for defendant.
We have reviewed the interrogatories propounded, the original answers and the further answers. We are of the opinion that the further answers filed do not indicate that the defendants have attempted in good faith to comply with the order of- the court.
There was no error in defaulting the defendants for failure to comply with the order of the court. G. L. c. 231, § 61, 64; Robbins v. Holman, 220 Mass. 333, 336; Sawyer v. Boyajian, 296 Mass. 215; Gill v. Stretton, 298 Mass. 342.

rehhon demea.